Citation Nr: 0904176	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher special monthly compensation rate on 
account of being in need of the aid and attendance of another 
person or on account of being housebound.


REPRESENTATION

Appellant Represented by: The American Legion

ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel










INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from January 1949 until June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran is in receipt of service connection for loss 
of use of both feet as a residual of a cold injury, evaluated 
as 100 percent disabling (previously separately evaluated as 
cold injury of the bilateral feet with plantar fasciitis and 
Raynaud's phenomenon and peripheral neuropathy of the 
bilateral feet); amputation of the left middle finger at the 
metacarpal phalangeal joint of the minor extremity, evaluated 
as 10 percent disabling; and a residual scar from a shrapnel 
wound to the chin and a biopsy scar for right gastrocnemius, 
evaluated as noncompensable.  The RO also previously granted 
TDIU for the period from October 15, 2001 until May 14, 2007.  

2.  The veteran has loss of use of both feet and is in 
receipt of special monthly compensation for this loss of use 
pursuant to 38 U.S.C.A. § 1114(l).

3.  The veteran's residuals of a cold injury, including the 
neuropathy, plantar fasciitis, and Raynaud's phenomenon, 
render the veteran wheelchair bound and result in the veteran 
being unable to get around by himself or perform several 
activities of daily living, including bathing, without aid 
and attendance of another.  

4.  The veteran also has difficulty using a wheelchair and is 
generally unable to dress and bathe himself, or leave his 
house unassisted due to non-service-connected disabilities.

5.  The veteran's service-connected amputation of the left 
middle finger at the metacarpal phalangeal joint, minor and 
service-connected residual scar of the chin and scar for 
right gastrocnemius are not shown to render the veteran 
blind, bedridden, a patient in a nursing home, or so helpless 
as to require the need of care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
or her daily environment.


CONCLUSIONS OF LAW

1.  The requirements for a higher rate of special monthly 
compensation on account of being in need of the aid and 
attendance of another person, or on account of being 
housebound, have not been met. 38 U.S.C.A. §§ 1114(l), 
1114(o), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350(e)(3), 3.352 (2008).

2.  The assignment of special monthly compensation for loss 
of use under 38 U.S.C.A. § 1114(l) renders moot the claim for 
special monthly compensation (SMC) at the housebound rate. 38 
U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The veteran seeks special monthly compensation based upon the 
need of aid and attendance of another person or being 
housebound.  Specifically, the veteran has argued that his 
bilateral leg disabilities, along with the nonservice-
connected residuals of a stroke and decreased vision have 
rendered him wheelchair bound and requiring assistance to 
bathe, toilet and get into and out of his wheelchair.  
Therefore, he believes he is entitled to additional special 
monthly compensation.

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§ 
3.350 and 3.352.  Under VA laws and regulations, special 
monthly pension is payable if the veteran is in need of 
regular aid and attendance of another. 38 U.S.C.A. §§ 1114, 
1521(d); 38 C.F.R. § 3.350. Aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. See 38 C.F.R. § 
3.351(b).  The veteran will be considered in need of aid and 
attendance if he is (1) blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. § 
3.352(a). See 38 C.F.R. § 3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: inability to dress or undress himself 
or keep himself ordinarily clean and presentable, frequent 
need for adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed himself through 
loss of coordination of upper extremities or through 
weakness, inability to attend to the wants of nature, or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his daily environment. See 38 
C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352.  Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely on an opinion 
that the claimant's condition is such that it would require 
him to be in bed. They must be based on the actual 
requirements of personal assistance from others. 38 C.F.R. § 
3.352(a).

The record reflects the veteran is in receipt of service 
connection for loss of use of both feet as a residual of a 
cold injury, evaluated as 100 percent disabling (previously 
separately evaluated as a cold injury of the bilateral feet 
with plantar fasciitis and Raynaud's phenomenon and 
peripheral neuropathy of the bilateral feet); amputation of 
the left middle finger at the metacarpal phalangeal joint of 
the minor extremity, evaluated as 10 percent disabling; and a 
residual scar from a shrapnel wound to the chin and a biopsy 
scar for right gastrocnemius, evaluated as noncompensable.  
Additionally, the veteran was previously granted TDIU for the 
period from October 15, 2001 until May 14, 2007 and was 
granted entitlement to special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(l) for loss of use of both feet.  

The veteran seeks compensation for being so helpless as to be 
in need of the regular aid and attendance of another person 
under 38 U.S.C.A. §  1114(l); 38 C.F.R. § 3.350(b), 3.352.  
However, as the veteran is already in receipt of special 
monthly compensation, what he seeks by this appeal is an 
additional, higher rate of special monthly compensation under 
38 U.S.C.A. § 1114(o).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for, among other things, conditions 
entitling a veteran to two or more of the rates (no condition 
being considered twice) provided in 38 U.S.C.A. § 1114(l) 
through (n).  Determinations for entitlement under 38 
U.S.C.A. § 1114(o) must be based upon separate and distinct 
disabilities.  This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities. Id.

If the loss of use of two extremities or being permanently 
bedridden leaves the person helpless, increase is not in 
order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities be taken as 
entitling the veteran to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as loss of use of both hands and both 
feet, result from a common etiological agent, for example, 
one injury or rheumatoid arthritis, will not preclude maximum 
entitlement. Id.

Therefore, in considering whether the veteran is entitled to 
additional special monthly compensation based on the need for 
regular aid and attendance, the Board may only consider 
separate and distinct disabilities that that for which he was 
granted special monthly compensation for loss of use. 38 
C.F.R § 3.350(e)(3).  As special monthly compensation is in 
effect for the loss of use of both feet under 38 U.S.C.A. 
§ 1114(1) (West 2002), this condition cannot be used in 
determining whether aid and attendance should be granted.

The evidence clearly reflects the veteran is wheelchair bound 
and relies on the assistance of his spouse.  The question is 
whether or not this assistance is based upon a service-
connected disability other than the bilateral disability of 
the feet.  The evidence for consideration in connection with 
the veteran's claim consists of private and VA medical 
records, as well as the reports of VA examinations.  After 
reviewing the evidence of record, the Board is of the opinion 
that the veteran's service-connected disabilities, without 
regard to the loss of use of the feet, do not render the 
veteran so helpless as to require the care or assistance of 
another on a regular basis to protect him from hazards or 
dangers incident to his daily environment.   

The only evidence supporting the veteran's claim that he 
requires the aid and attendance of another are based upon the 
veteran's residuals of cold injury of the bilateral feet.  
For example, an October 2007 VA examination concluded the 
veteran was wheelchair bound and could do transfers with 
assistance.  The examiner further opined the veteran's feet 
had remaining function for standing and transfers only and 
essentially had 80% loss of use of both feet due to residuals 
of cold injuries.  Similarly, a January 2008 letter from a VA 
physician indicated the veteran was no longer able to get 
around and do things for himself due to the pain and loss of 
sensation in the feet.  The physician indicated the veteran 
was essentially wheelchair bound and relied on his wife to 
take care of his personal needs.  The physician opined that 
without the wife's assistance the veteran would have to be 
placed in an assisted living facility.  Additionally, an 
undated statement for consideration of aid and attendance 
completed by a VA physician opined the veteran was not able 
to walk unaided, needed assistance to bathe himself and tend 
to other hygiene needs and could not leave home without 
assistance.  The physician concluded that the veteran would 
have to live in assisted living facility without help of his 
caregiver.  However, the physician clearly indicated that the 
veteran's only diagnoses related to this was painful 
neuropathy related to cold injury.  

None of the medical records indicate the veteran's amputated 
finger or residual scars result in the veteran being unable 
to dress himself, keep himself clean, feed himself, tend to 
the wants or nature or render the veteran so incapacitated 
that he requires care or assistance.  Nor do the records 
indicate the veteran is bedridden as a result of the 
amputated finger or scars.  Additionally, the veteran is not 
a patient in a nursing home because of mental or physical 
incapacity since the record reflects that the veteran lives 
at home.  Accordingly, special monthly compensation for aid 
and attendance is not warranted.

As explained above determinations for entitlement under 
38 U.S.C.A. § 1114(o) must be based upon separate and 
distinct disabilities than the condition for which the 
veteran is already receiving special monthly compensation.  
Given the medical facts presented in this case, the 
disability that renders the veteran incapable of protecting 
himself from the hazards or dangers incident to his daily 
environment is his loss of use of the feet.  Unfortunately, 
this is the same impairment for which the veteran was granted 
special monthly compensation for loss of use.  In other 
words, although the veteran technically requires aid and 
attendance, it is not required for a disability that is 
separate and distinct from the loss of use of the feet and 
the veteran is therefore barred from receiving additional 
benefits.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(3).

The Board also considered the veteran's statements that his 
residuals of a 1996 cerebrovascular accident and cataracts 
result in a need for aid and attendance.  Specifically, in a 
January 2009 statement the veteran argued that his residuals 
of a stroke left him unable to propel his wheelchair.  
Similarly, in July 2008, the veteran argued he had cataracts 
and macular degeneration which resulted in blurred and 
limited vision and indicated he was legally blind in the 
right eye.  In this regard, the evidence does confirm the 
presence of both disabilities; however, neither disability is 
service-connected.  In order for the appellant to prevail in 
his claim, the evidence must show that it is a service-
connected disability that has resulted in the need for 
regular aid and attendance. Prejean v. West, 13 Vet. App. 444 
(2000).  While it is likely these conditions combine to 
result in the veteran's need for aid and attendance, because 
they are not service-connected disabilities the assignment of 
special monthly compensation is not warranted.   

A review of the record demonstrates there is no clinical 
evidence to establish that any part of the veteran's need for 
aid and attendance is due to his service-connected amputated 
finger or residual scars.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to special monthly 
compensation based on the need for aid and attendance.



Housebound

The veteran also seeks special monthly compensation on 
account of being housebound.  38 C.F.R. § 3.350 (i)(2) 
provides that special monthly compensation at the 38 U.S.C.A. 
§ 1114 (s) rate is available where the veteran is permanently 
housebound by reason of service-connected disability or 
disabilities.  The veteran must be "substantially confined as 
a direct result of service-connected disabilities to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime." Id. 

In the present case, however, because special monthly 
compensation at the loss of use rate set forth at 38 U.S.C.A. 
§ 1114 (l) is greater than special monthly compensation at 
the rate set forth at 38 U.S.C.A. § 1114 (s), the claim for 
special monthly compensation at the housebound rate is moot.  

Summary

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  The Board is not unsympathetic to the 
fact that the veteran's disabilities are significantly 
disabling and that he is in need of the aid of another person 
for the routine functions of everyday self-care.  However, 
the regulations for the assignment of a higher level of 
special monthly compensation based on aid and attendance 
under 38 U.S.C.A. § 1114(o) and 38 C.F.R. § 3.350(e) are 
specific and may be granted only when the veteran's need is 
clearly established on the basis of a separate and distinct 
service-connected disability than the one for which special 
monthly compensation is already being awarded.  Similarly, 
there is simply no provision allowing for the assignment of 
benefits under both 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. 
§ 1114(s).

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].


ORDER

Entitlement to a higher level of special monthly compensation 
on account of being in need of the aid and attendance of 
another person is denied.

The claim for special monthly compensation on account of 
being housebound is dismissed as moot.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


